930 F.2d 33
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Lin Edward DAVIS, Sr., Plaintiff-Appellant,v.Jack Dempsey POINTER, Jr., Defendant-Appellee.
No. 90-6181.
United States Court of Appeals, Tenth Circuit.
Feb. 20, 1991.

Before McKAY, JOHN P. MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Mr. Davis filed a pro se Sec. 1983 action against the lawyer who defended Mr. Davis in a prior federal criminal prosecution.  The district court dismissed the action because the defendant was not a state actor as required by Sec. 1983.  That ruling is correct.    Pitts v. Turner and Boisseau, Chartered, 850 F.2d 650, 653 (10th Cir.1988), cert. denied, 488 U.S. 1030 (1989);  Barnard v. Young, 720 F.2d 1188, 1189 (10th Cir.1983).


3
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3